SCHOTT, Chief Judge,
dissenting:
I do not subscribe to the view that supervisory personnel of the police department could bind the City to a contract for the payment of compensation to police officers, as they anticipated retirement, for unused sick time by knowingly allowing their subordinates to miss work voluntarily and be paid sick time even though they were not sick. If the supervisors and officers who participated in this scheme did not know they were abusing the system, they should have known it. An employee does not acquire a vested right to be paid for a sick day without being sick unless the employment rules or regulations specifically provide for such. I submit that the City’s argument that the City is entitled to a judgment as a matter of law is meritorious and I do not agree with my colleagues’ disposition of that argument. I would affirm the judgment of the trial court.